Citation Nr: 1409101	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran served on active duty from September 1989 to January 1992 including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, it appears that the RO reopened the Veteran's claim for service connection for CFS on the basis that new and material evidence had been received.  See July 2013 Statement of the Case.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO action determining that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied CFS claim ought to be reopened before addressing the merits of the claim.  Id.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The previous decisions addressing the complaint of chronic fatigue have been focused on the distinct "diagnosis" of CFS.  In the process of trying to reopen his claim for service connection for CFS, the Veteran has now raised a claim for service connection for a sleep disorder.  This is a separate and distinct diagnosis (a new claim) as opposed to an alternate theory of entitlement and is subject to de novo review.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  However, at this time, 

the issue of entitlement to service connection for a sleep disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating action in April 2009, the RO determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for CFS.  

2.  The April 2009 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim; the evidence received since then is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection for CFS, and therefore is not material evidence.  


CONCLUSION OF LAW

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for CFS.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2012 of VA's duty to assist him in substantiating his claim, the effect of this duty upon his claim, and of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for CFS.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  It also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in December 2012, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument, and has provided testimony at a 2013 DRO hearing.  Attempts were also made to locate outstanding VA archived medical records from 1992 to 1997, however according to the RO, VA Medical Center electronic imaging of records for the Veteran started in 1998.  See July 2013 VA Memorandum.  The Board notes that review of the claims folder indicates that the RO was actually able to secure VA records, dated from at least 1994.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, as the claim for service connection for CFS is not reopened, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013), see also Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Moreover, even though the RO did afford the Veteran an examination, the adequacy of the VA examination is mooted upon Board's determination that the Veteran is not entitled to reopening of the claim and thereby receiving a VA medical examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Discussion of the Veteran's March 2013 DRO Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to service connection for CFS was identified.  Information was elicited from the Veteran concerning the etiology and onset of this disorder.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In August 1999, the RO denied service connection on the basis that there was no evidence that CFS arose during the Veteran's service in Southwest Asia, or became manifest to a compensable degree since then.  Most recently an April 2009 decision affirmed the denial of service connection for CFS.  The RO essentially determined that there remained no competent evidence establishing a diagnosis of CFS.  The Veteran did not appeal the April 2009 decision, nor did he submit any additional pertinent evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In September 2012, the Veteran filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's December 2012 rating decision that found new and material evidence had not been received sufficient to reopen this matter.  As noted in the Introduction, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88(a).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in April 2009 consisted of service treatment records which are negative for a diagnosis of CFS, but do show the Veteran was evaluated for recurrent episodes of "flu-like" symptoms including fatigue, fever, muscle cramps, nausea, and diarrhea, which were attributed to various illnesses including viral syndrome, viral gastroenteritis, as well as the flu vaccine. 

The Veteran later complained of continuous extreme fatigue during an August 1994 VA Persian Gulf examination.  The examiner noted the Veteran's health status had been excellent before his deployment to the Persian Gulf and during that time he developed multiple symptoms including chronic fatigue, muscle aches, and joint pain.  The number of symptoms increased soon after the Veteran's return.  Although the physical examination was negative for any relevant abnormalities, the examiner diagnosed "chronic fatigue."  

The Veteran underwent VA examination in October 1994, at that time the VA physician diagnosed "Persian Gulf Syndrome."  Examination of the Veteran was negative for any evidence of generalized adenopathy or problems involving the cardiovascular, gastrointestinal, musculoskeletal, or nervous systems.  The record during this period also confirms, that the Veteran had active military service in Southwest Asia during the Persian Gulf War from August 1990 to September 1990.  See June 1995 Supplemental Statement of the Case. 

Also of record is an August 1998 medical opinion from a VA physician who noted treatment of the Veteran since August 1994 for multiple medical problems, including Persian Gulf Syndrome.  See VA Medical Opinion from V. Gordan, M.D. dated August 25, 1998.  In February 1999 a second VA physician diagnosed the Veteran with chronic fatigue syndrome.

In June 2003, a third VA physician indicated that the Veteran did not meet the criteria for chronic fatigue syndrome.  

Since the April 2009 rating decision, newly-received evidence includes an August 1994 medical opinion from Dr. Gordan; VA outpatient treatment records dated from 2009 to 2012; a November 2012 VA examination report; and the Veteran's testimony from the March 2013 DRO hearing. 

The newly-received 1994 statement from Dr. Gordan, notes treatment of the Veteran since early August 1994, and then references chronic fatigue as due to Persian Gulf Syndrome.  While his statement is confirmation of the Veteran having been treated for chronic fatigue since 1994, Dr. Gordan essentially reiterates the findings and conclusion that were discussed in his August 1998 opinion as well as in the 1994 Persian Gulf Registry examination report, both of which were previously before the RO in April 2009.  In other words, this recent submission from Dr. Gordan cannot constitute new and material evidence because it is duplicative of evidence that was already of record at the time of the prior final denial.  Therefore, the 1994 opinion, while dated earlier, neither presents new information nor identifies any source of new information material to the claim. 

Likewise, the VA treatment records, although new, are not material in that they document a diagnosis of "chronic factitious illness" but are otherwise negative for a diagnosis of CFS and fail to reveal any significant complaints involving fatigue in general.  Instead these records show the Veteran's ongoing treatment for various unrelated disorders.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence). 

Moreover in November 2012, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current CFS could be related to his Persian Gulf service.  Although the examiner confirmed the Veteran's history of complaints of subjective fatigue, he concluded that the Veteran's symptoms were not diagnostic of CFS.  The physician further opined that there were several other causes contributing to the Veteran's chronic fatigue, namely his sleep issues of 2-4 hours a night and anxiety disorder.  In addition, the Veteran's documented history of cannabis abuse is known to cause muscle pain and rhabdomyolysis and affect sleep.  Also the Veteran reports of specific joint pain had a history of trauma and were explained by a specific joint injury.  As this VA examination report provided negative evidence against the claim (by not diagnosing CFS), the report does not constitute new and material evidence to reopen the Veteran's claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) evidence that is unfavorable to a claimant is not new and material.

Also of record is the Veteran's testimony from a DRO hearing held in March 2013 during which he continued to assert that he developed CFS as due to an undiagnosed illness from service in the Persian Gulf War zone.  The Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to describe the onset and character of his fatigue, but he does not possess the requisite medical knowledge to diagnose CFS, which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

So to the extent that the Veteran's testimony is in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions which were advanced and addressed by the RO in April 2009, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Unfortunately, none of the newly-received evidence is pertinent to the question of whether the Veteran has CFS (which is the pivotal issue underlying the claim for service connection).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for CFS.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for CFS is denied.  



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


